Citation Nr: 1622104	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left arm numbness.

2.  Entitlement to service connection for paresthesias of the trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1984 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied claims of service connection for left arm numbness and trunk paresthesias.

The matter was previously remanded by the Board for additional development in October 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the October 2013 Board remand, the Veteran was provided a VA examination in December 2013 to determine the etiology of the Veteran's left arm numbness and trunk paresthesias.  After, a review of the claims file and a physical examination, the examiner reported that the Veteran had a normal neurological examination and a lack of a clinical diagnosis from exiting imaging and specialty examinations of several specialists.  However, the Board finds that the VA examiner did not provided complete responses that were specified in the October 2013 Board remand directives.  Specifically, the examiner did not provide a reason for rejecting the Veteran's reports of neurological symptoms affecting the left arm and trunk.  Additionally, the examiner not did not report whether the Veteran's reported symptoms were related to a demyelinating disease or whether the Veteran's in-service notation of possible Lhermitte' s sign was an indication of a disease or disability.  Therefore, the Board finds that an additional remand is warranted and the VA examiner must provide responses to all the remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with medical doctor that has a specialty of neurology, to determine the nature and etiology of left arm numbness and trunk paresthesias.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail. 

For the left arm numbness, the examiner should consider the following: 

* A January 1985 service treatment record which notes ruck sack palsy was to be ruled out; 
* An October 2004 letter from Dr. V.R., showing an assessment of "Lhermitte' s symptom with rare numbness in the last two digits of the right hand;" 
* A May 2006 MRI of the left wrist showing cystic changes and evidence of ulnocarpal abutment or ulnar impaction syndrome; 
* A December 2006 letter from a university medical center neurologist which states numbness and tingling in hands could be suggestive of either bilateral ulnar neuropathies or a cervical radiculopathy; 
* An August 2007 record showing the Veteran reported left upper arm pain for past three weeks after falling off horse;
* February and April 2008 records noting cervicalgia; 
* A February 2008 record noted a September 2006 MRI of the cervical spine showed normal results; 
* A March 2008 X-ray showed normal views of cervical spine; 
* A September 2008 report of medical examination showed a normal evaluation of upper extremities, but also noted chronic pain of the left wrist and chronic neck pain; and 
* The Veteran's August 2009 notice of disagreement where she stated numbness and trunk paresthesias were an ongoing issue since 2000 with treatment beginning in 2001 after her return from Korea. 

For the trunk paresthesias, the examiner should consider:

* A 2001 service treatment record showing back pain with numbness, tingling and radiating pain; 
* A 2002 record showing thoracic lumbar radiculitis; 
* A January 2002 service treatment record noting nerve pain and a two month history of intermittent numbness in the torso/extremities which was exacerbated by neck flexion; 
* A March 2002 record with noting symptoms somewhat suggestive of Lhermitte' s, but no other symptoms of demyelinating disease or myelopathy; 
* A January 2004 record showing test results and an assessment still trunk paresthesias of an unknown cause, stating "currently suspect no ominous process;" 
* An April 2004 MRI (normal result) noted she fell off a roof one month prior; 
* A December 2004 follow up showed that after further testing the assessment of "almost certainly benign" Lhermitte' s symptom of unknown etiology; 
* An April 2005 X-ray noted she was thrown from horse and then had persistent thoracic back pain; 
* An August 2005 record showing follow up for a tick bite; 
* August and December 2006 records from military and private clinicians essentially explaining normal laboratory work ups and that no further work up was needed (although neuropathy and radiculopathy were not ruled out); 
* August and September 2007 records showing a new onset of neurological symptoms (a feeling her legs were missing, incontinence and paresthesias of the face, right arm and hand); 
* An October 2007 record showing an EMG/NCV was normal but she had a renal stone (a possible source of the symptoms); and 
* A September 2008 RME showed a normal neurological evaluation and that she ran three times per week but also had multiple neurological and orthopedic joint problems.

The examiner is advised that the Veteran is competent to report her symptoms and injuries; treatment, and diagnoses that were related to her by medical professionals.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.



The examiner is requested to respond to the follow:

(a) Identify any neurological conditions diagnosed in service and after separation from service affecting the Veteran's left arm and trunk.

(b) Is it as likely as not (50 percent probability or greater) that any diagnosed left arm numbness is related to active service?

(c) Is it as likely as not (50 percent probability or greater) that any diagnosed trunk paresthesias is related to active service?

(d) If the Veteran has had left arm numbness or trunk paresthesia at any time since service, the examiner should state whether these symptoms are related to a demyelinating or other disease; or disability and If related to a demyelinating or other disease or disability, whether such disease was present in service or in the year immediately after service there (or in the case of multiple sclerosis in the 7 years after service); or is otherwise the result of a disease or injury in service.

(e) The examiner should also state whether Lhermitte's sign was an indication of a disease or disability in service, and if so, should state the disease or disability.

2. Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



